OFFICE   OFTHE   ATTORNEY     GENERAL   OFTEXAS
                     AUSTIN
i%Rt@ ~~pRl'tCl@At
                Of mUO8tiOA,   i%lgb 2




     of the State oalled bitho State Superintendent
     for lnstruotionsin m,?crlito standcrdizatlon, class-
     ifioation;accrodltiw of sch.ools, and the dlotri-
     bution of tha a$~lizatioX fWd; and
          "4. .Annssozblyoftsohool o:flcifis,et =hloh
     eA eriployeeof t&3 stnto RopRrtmnt or education
     i5 oooienedto give inatructio;lL1,
                                      to interpretde-
     pRmnt*     nllcs, ret;&lations,
                                   and poliaics,end
     to discussother matters of acW.&+tration,pertain-
     ,3.x1&$
         to or dlreotedby law."
          Obviouslyit could not have been izito~dsd    by tho
LeglslatursthYztthe restrlctlonagainst>ayinfi      tratrellqex-
pcnaoo to.convontions   should a;P:Ayto nutlwrizad.ncotinge
onll&  by a~:oncltm or ~ovormont for tha purposeor acwa-
plishin~the Omotiona of a;ovarzmntlqoend upon Ghem. TO
C>ply SUCh L?CO.%tZWTtlOIl  XGUld k0 t0 ki>Uti, t0 ti0 Le~f5la-
VXI-Qtha intanti  to >asz~lyzoby indiroctlon+,&aatiinlatration
OS t!m wry affnirsof ~ovammnt for which n>xo2riations.
WCM mdo at l.on@h ia kk+zmto    ?Xll 427 of the 46th Lo,~J~la-
tue, Go nra iqmlledI t'~arefore,     to the ooncLusio~Uat
the Leginlctwe uaod tha wrd s'convention*~    in its cspccirl
.orpog'ular,ratbar than its broad, si~ifioance, coavvoyir;g
the idos, ~;cnenlly,of a 2;eetixg   of m&ers or dele~gtes;
of a privateor.~anization,   party, olub, oooietg,or the like,
for tba accoznplish.%ant of sow ~ozzon object.
         :q?lyinethe above.dsfinitLonto the altuations
presentedby.you,in thair numrical 03ku?;we. adviaer
         1. The truvel.In~ axgerserider qmtad in yo*u:
latter does not ?ravaztreizbursment for tx-avoling
                                                 oxgansas
of a State ez@oyae, in tha first eitustionpranentedby yoU.
         2. The tmvelins ex$anseridor quotedIn your
latterdoas.notpavventroinbursezcntfor trm3linZ axpmses
Incurredby a Lititsenployoa,in the second situationpre-
sentedby yoU.
         3. The tmvolin,~ox~cnm ridor c,xotedin your
letterdoas not pcrpontro+k2burnmantSOS tmvolin,?,
                                                axgensae
immred b; R stato fmployao,in th3 third situationgre-
mintedby yw.
Btato   Ds~artmnt of Education,Pa&% 3.




         4, fn 7our fourth oitmtion, aufr’laiez% details
am not givm US -4th rorgrdto the mtura of the aoao~bl7
         officials,to caableus to detcminc whether suoh
of school.
esnemblg of aahool 0iYloialls   is a oorive~tion x:flthln the
meantie of tic tmvolin~zeqmma rider quoted,aa construed
by us obovu. You ,gva in detail .thamrk x~ich tha ozqlo7oe
of the State    r;,exwtoent
                          of Zuaatio3 is asniped to p-~rfom
at such oscmbly, but your attentionin directedto i%o
fact that, 80 far ~8 the rider quoted above is ooncerned,
tha aaployea~a ri@t to rekWu?mmeat for travelingexpnsea
depmda, not upon tho charactorof the work garlcrmd by
him, but upon t2c nature of the meting &ich he attmds.
From v&it viehave atr.ted  abow, tn thlo o@nion, ym will
doubtlccsby able to dCtCX?',?0 for yc%rScif    Yihcthcr
                                                      th3
aoso;lbly  of c~c~~ool
                     offlciclsto which you rofor ia a ncon-
vcntion,~~         t&o motminz of tha tmvollnt: exy~onoe rider
             t;itkiii,
CpotQd.




                                      R, W. Fairotild
                                            Aaai8tant